1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   ASHLEY HOLLOWAY,                         No. 2:18-CV-2736 WBS-CKD
13                Plaintiff,

14        v.                                  ORDER
15   EXPERIAN INFORMATION
     SOLUTIONS, INC.; FIRST PREMIER
16   BANK; CAPITAL ONE, NATIONAL
     ASSOCIATION; ONEMAIN
17   FINANCIAL; IC SYSTEMS, INC.; USCB,
     INC.,
18
                  Defendants.
19

20
                                 ----oo0oo----
21
               Counsel for plaintiff and defendant First Premier Bank
22
     have filed a Stipulation (Docket No. 12) agreeing, subject to
23
     court approval, to submit to binding arbitration and stay this
24
     action pending the outcome of such arbitration.       It does not
25
     appear that the other defendants join in the stipulation, nor is
26
     it clear whether the parties intend to stay the entire action, or
27
     only the claims against First Premier Bank, pending the
28
                                          1
1    arbitration proceeding.    For those reasons, the court declines to

2    approve the Stipulation and invites the parties to submit an

3    amended stipulation clarifying these ambiguities.

4              IT IS SO ORDERED.

5    Dated:   January 3, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
